Exhibit 10.1.13

 


 

 

--------------------------------------------------------------------------------

 

 


AGREEMENT FOR PURCHASE OF MEMBERSHIP INTERESTS


in


ORNI 37 LLC



by and between



ORMAT NEVADA INC.



and

 


NORTHLEAF GEOTHERMAL HOLDINGS LLC

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

    Page      

Article 1

DEFINED TERMS

1

     

1.1

Defined Terms

1

     

Article 2

SALE AND PURCHASE OF MEMBERSHIP INTEREST

1

     

2.1

Agreement to Sell and Purchase

1

2.2

Purchase Price

1

2.3

Closing

1

2.4

Conditions Precedent to the Obligations of Purchaser

2

2.5

Conditions Precedent to the Obligations of Seller

4

     

Article 3

REPRESENTATIONS AND WARRANTIES

5

     

3.1

Representations and Warranties of Seller

5

3.2

Representations and Warranties of Purchaser

13

3.3

No Other Seller Representations

15

     

Article 4

CERTAIN OTHER REPRESENTATIONS, WARRANTIES AND COVENANTS

15

     

4.1

Regulatory Matters

15

4.2

Transfer Taxes

15

4.3

Further Action

15

4.4

[Reserved]

15

4.5

Contribution of Membership Interests

15

     

Article 5

INDEMNIFICATION

16

     

5.1

Indemnification

16

5.2

Direct Claims

16

5.3

Third Party Claims

17

5.4

After-Tax Basis

18

5.5

No Duplication

18

5.6

Sole Remedy

18

5.7

Survival

19

5.8

Final Date for Assertion of Indemnity Claims

19

5.9

Mitigation and Limitations on Losses

19

5.10

Payment of Indemnification Claims

20

5.11

Specific Performance

20

5.12

Third Party Beneficiary

20

     

Article 6

[RESERVED]

20

     

Article 7

GENERAL PROVISIONS

20

     

7.1

Exhibits and Schedules

20

7.2

Disclosure Schedules

20

7.3

Amendment, Modification and Waiver

20

 

 

--------------------------------------------------------------------------------

 

 

7.4

Severability

21

7.5

Expenses

21

7.6

Parties in Interest

21

7.7

Notices

21

7.8

Counterparts

23

7.9

Entire Agreement

23

7.10

GOVERNING LAW; CHOICE OF FORUM; WAIVER OF JURY TRIAL

23

7.11

Public Announcements

23

7.12

Assignment

23

7.13

Intent of the Parties

24

 

 

--------------------------------------------------------------------------------

 

 

 

Annex I

Definitions

   

Exhibits:

     

Exhibit A

Form of Assignment Agreement

   

Exhibit B

Form of Assignment and Assumption Agreement

   

Schedules:

     

Schedule 1

Project

Schedule 2.4(b)

Consents

Schedule 2.4(t)

Estoppels

Schedule 3.1(d)

Absence of Litigation

Schedule 3.1(g)(iv)

Audits

Schedule 3.1(g)(viii)

Powers of Attorney and Tax Rulings

Schedule 3.1(h)

Financial Statements

Schedule 3.1(i)

Compliance with Applicable Law

Schedule 3.1(j)

Environmental Matters

Schedule 3.1(k)

Permits

Schedule 3.1(l)

Insurance

Schedule 3.1(m)

Real Property

Schedule 3.1(n)

Personal Property

Schedule 3.1(p)

Material Contracts

Schedule 3.1(r)

Affiliate Transactions

Schedule 3.1(z)

Bank Accounts

Schedule 3.1(bb)

Sufficiency of Assets

Schedule 3.1(cc)

Background Materials

 

 

--------------------------------------------------------------------------------

 

 

 

AGREEMENT FOR PURCHASE OF MEMBERSHIP INTERESTS

 

This Agreement is made and entered into as of November 22, 2016 by and between
Northleaf Geothermal Holdings LLC, a Delaware limited liability company
("Purchaser"), and Ormat Nevada Inc., a Delaware corporation ("Seller"), for the
sale by the Seller to the Purchaser of 36.75% of the Membership Interests (as
defined below) of ORNI 37 LLC, a Delaware limited liability company (the
"Company").

 

In consideration of the respective representations, warranties, covenants,
agreements, and conditions hereinafter set forth, and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
hereto hereby agree as follows:

 

Article 1
DEFINED TERMS

 

1.1     Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings given such terms in Annex I hereto, and the rules of
interpretation set forth in Annex I hereto shall apply to this Agreement.

 

Article 2
SALE AND PURCHASE OF MEMBERSHIP INTEREST

 

2.1     Agreement to Sell and Purchase. Upon the terms and subject to the
conditions set forth in this Agreement, Seller shall sell, assign, transfer and
deliver to Purchaser on the Closing Date, and Purchaser shall purchase on the
Closing Date, 36.75% of the Membership Interests in the Company, which represent
a 36.75% undivided interest in the Company and the Project (the "Purchased
Membership Interests"), free and clear of any Liens, for the consideration
specified in Section 2.2.

 

2.2     Purchase Price.

 

(a)     The purchase price (the "Purchase Price") for the Purchased Membership
Interests will be an amount equal to US$44,234,000.

 

(b)     The Purchase Price shall be payable by wire transfer of immediately
available United States dollars to such account or accounts as Seller may
designate in a written notice given to Purchaser on or prior to the Closing
Date.

 

2.3     Closing. The closing of the purchase and sale of the Purchased
Membership Interests (the "Closing") will take place (a) at the offices of
Chadbourne & Parke LLP in New York, New York at 10:00 a.m. (Eastern time) on the
date hereof or (b) at such other place and time as Purchaser and Seller may
agree in writing.

 

 

--------------------------------------------------------------------------------

 

 

2.4     Conditions Precedent to the Obligations of Purchaser.

 

The obligation of Purchaser to consummate the Closing will be subject to the
satisfaction or waiver by Purchaser of each of the conditions set forth below:

 

(a)     Each of the representations and warranties of Seller in Section 3.1 of
this Agreement and in any other Transaction Document shall be true and correct
in all material respects as of the date hereof and as of the Closing Date (other
than those qualified by a reference to materiality or Material Adverse Effect,
which representations and warranties shall be true and correct in all respects).

 

(b)     All consents, approvals and filings required to be obtained or made by
Seller and the Company for the Seller or the Company to execute, deliver and
perform the Transaction Documents to which it is a party, including each of the
consents, approvals and filings set forth on Schedule 2.4(b), shall have been
obtained or made and shall be in full force and effect as of the Closing Date.

 

(c)     Seller shall have delivered to Purchaser one or more legal opinions of
counsel to Seller and the Company, in form and substance reasonably satisfactory
to Purchaser, to the effect that each of the Transaction Documents to which each
of Seller or the Company is a party, and the performance of each of their
respective obligations thereunder, (i) has been duly authorized, executed and
delivered by such party, (ii) constitutes the valid and binding obligation of
such party, as applicable, and is enforceable against such entity in accordance
with its terms, (iii) does not violate any Applicable Law, decree, or judgment
to which Seller or the Company or any of their respective properties are
subject, (iv) does not conflict with, or cause a breach of, any provision in the
Organizational Documents of Seller or the Company, (v) does not violate, result
in the breach of, or constitute a default under certain examined documents, or
result in the creation or imposition pursuant to the provisions of such examined
documents of a Lien upon any assets of the Company, and (vi) does not require
any notice, consent, approval or filing with any Governmental Authority or other
Person, in each case, subject to customary qualifications, limitations and
exceptions.

 

(d)     There shall not be any action or proceeding that has been instituted or
threatened in writing by any Governmental Authority or Person against any of
Purchaser, Seller, or the Company (i) that seeks to impair, restrain, prohibit
or invalidate the transactions contemplated herein or in any Transaction
Document, (ii) that seeks to impair, restrain, prohibit or invalidate the
transactions contemplated by any Material Contract or (iii) regarding the
effectiveness or validity of any governmental approvals with respect to the
Company, except, in each case under clauses (ii) and (iii), to the extent such
action or proceeding has not or could not reasonably be expected to have a
Material Adverse Effect.

 

(e)     Purchaser shall have received true and complete copies of all Material
Contracts.

 

(f)     Purchaser shall have received an endorsement of the existing title
insurance policy with respect to the Project and an as-built survey with respect
to the Project, each of which shall be in form and substance reasonably
satisfactory to the Purchaser.

 

2

--------------------------------------------------------------------------------

 

 

(g)     Seller shall have delivered to Purchaser an officer's certificate of an
authorized officer of Seller (i) certifying that each of the conditions to the
obligation of the Seller to consummate the Closing, set forth in Section 2.5,
has been fulfilled to the satisfaction of Seller or has been waived by the
Seller, (ii) certifying that each of the representations and warranties of
Seller set forth in Section 3.1 is true and correct in all material respects as
of the date hereof and as of the Closing Date (other than those qualified by a
reference to materiality or Material Adverse Effect, which representations and
warranties shall be true and correct in all respects); (iii) certifying that
Seller has performed all of its obligations under this Agreement required to be
performed by Seller prior to or at Closing; and (iv) attaching true and complete
copies of the Organizational Documents and a good standing certificate issued as
of a recent date of each of Seller and the Company, and resolutions of Seller
and the Company authorizing the execution of and performance of each such
entity's obligations under each of the Transaction Documents to which it is a
party.

 

(h)     Seller shall have delivered to Purchaser a certificate of incumbency
from the secretary or assistant secretary of each of Seller and the Company as
to the officers of Seller and the Company who sign the Transaction Documents on
behalf of each of them.

 

(i)     [Reserved].

 

(j)     Seller shall have delivered to Purchaser an affidavit of non-foreign
status that complies with Section 1445 of the Code, duly executed by Seller.

 

(k)     Seller shall have delivered to Purchaser evidence that (i) "Commercial
Operation" (as defined in the PPA) has occurred under the PPA and (ii)
"Substantial Completion" (as defined in the EPC Agreement) has occurred under
the EPC Agreement.

 

(l)     No amendments to the Material Contracts shall have been made if such
amendment, modification or waiver would have been a Major Decision under the
limited liability company agreement of Purchaser (as defined in the limited
liability company agreement of Purchaser) and there shall be no defaults under
any Material Contracts.

 

(m)     There shall not have occurred any events or circumstances that,
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect.

 

(n)     Seller shall have delivered to Purchaser a duly executed Assignment
Agreement with respect to the assignment of the Purchased Membership Interests.

 

(o)     Seller shall have issued or caused the Company to issue to Purchaser a
LLC Interest Certificate substantially in the form of Exhibit A to the Company
LLC Agreement representing the Purchased Membership Interests.

 

(p)     Seller shall have delivered to Purchaser evidence that a bank account
has been opened for the Company and all revenues received by the Company from
and after the "Commercial Operation Date" (as defined in the PPA) have been
deposited into such account.

 

3

--------------------------------------------------------------------------------

 

 

(q)     Seller shall have delivered to Purchaser evidence that from and after
the "Commercial Operation Date" (as defined in the PPA), the Company has not
made any Restricted Payments.

 

(r)     [Reserved].

 

(s)     Seller shall have provided an IRS Form 8594 in form and substance
reasonably satisfactory to Purchaser.

 

(t)     Seller, Purchaser, and ORPD shall have executed the Assignment and
Assumption Agreement.

 

(u)     Seller shall have provided an estoppel duly executed by each Person and
with respect to each contract set forth on Schedule 2.4(t) hereto.

 

(v)     Seller shall have delivered to Purchaser a duly executed Operation and
Maintenance Agreement between Seller, as Operator, and the Company, as Owner, in
substantially the same form as the operations and maintenance agreement for the
Don A. Campbell Project (as defined in the Initial PSA) (the "O&M Agreement").

 

(w)     Seller shall have delivered to Purchaser an unaudited balance sheet and
statements of income, changes in members' equity, and cash flow as of and for
the month ended September 30, 2016 for the Company (the "Balance Sheet").

 

(x)     Purchaser shall have received evidence that the Company received
market-based rate authorization from FERC pursuant to Section 205 of the Federal
Power Act before generating test power.

 

(y)     Purchaser shall have received evidence that the Company has received
open access and Standards of Conduct waivers from FERC prior to obtaining a 50%
ownership interest in the Campbell Gen-Tie Line and any other
FERC-jurisdictional shared transmission facilities covered by the Shared
Facilities Agreement, and that FERC has accepted the Shared Facilities Agreement
for filing.

 

2.5     Conditions Precedent to the Obligations of Seller.

 

The obligation of Seller to consummate the Closing will be subject to the
satisfaction or waiver by Seller of each of the conditions set forth below:

 

(a)     Purchaser shall have paid to Seller the Purchase Price in the manner set
forth in Section 2.2.

 

(b)     Each of the representations and warranties of Purchaser in Section 3.2
and in any other Transaction Document shall be true and correct in all material
respects as of the Closing Date (other than those qualified by a reference to
materiality or Material Adverse Effect, which representations and warranties
shall be true and correct in all respects).

 

4

--------------------------------------------------------------------------------

 

 

(c)     All consents, approvals and filings required to be obtained or made by
Purchaser to execute, deliver and perform the Transaction Documents to which it
is a party shall have been obtained or made and shall be in full force and
effect as of the Closing Date.

 

(d)     Purchaser shall have delivered to Seller one or more legal opinions of
counsel to Purchaser, in form and substance reasonably satisfactory to Seller,
to the effect that each of the Transaction Documents to which Purchaser is a
party (i) has been duly authorized, executed and delivered by Purchaser, (ii)
constitutes the valid and binding obligation of Purchaser and is enforceable
against Purchaser in accordance with its terms, (iii) does not violate any
Applicable Law, decree, or judgment to which Purchaser is subject, and (iv) does
not conflict with, or cause a breach of, any provision in the Organizational
Documents of the Purchaser, in each case, subject to customary qualifications,
limitations and exceptions.

 

(e)     Purchaser shall have delivered to Seller an officer's certificate of an
authorized officer of Purchaser (i) certifying that each of the conditions to
the obligations of Purchaser to consummate the Closing, as set forth in Section
2.4, has been fulfilled to the satisfaction of Purchaser or has been waived by
Purchaser, (ii) certifying that each of the representations and warranties of
Purchaser set forth in Section 3.2 are true and correct in all material respects
as of the Closing Date (other than those qualified by a reference to materiality
or Material Adverse Effect, which representations and warranties shall be true
and correct in all respects); (iii) certifying that Purchaser has performed all
of its obligations under this Agreement required to be performed by Purchaser
prior to or at Closing; and (iv) attaching true and complete copies of the
Organizational Documents of Purchaser and a good standing certificate issued as
of a recent date, and resolutions of Purchaser authorizing the execution of the
Transaction Documents to which it is a party.

 

(f)     Purchaser shall have delivered to Seller certificates of incumbency from
the secretary or assistant secretary of Purchaser as to the officers of
Purchaser who sign the Transaction Documents on behalf of Purchaser.

 

Article 3
REPRESENTATIONS AND WARRANTIES

 

3.1     Representations and Warranties of Seller. Seller represents and warrants
to Purchaser as set forth below with respect to itself and the Company:

 

(a)     Organization, Good Standing, Etc. of Seller. Seller is a Delaware
corporation, duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. The Company is a Delaware limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Delaware. Each of Seller and the Company has the relevant power and
authority to own, lease and operate its properties and to carry on its business
as being conducted on the date hereof. Seller has made available to Purchaser
true and complete copies of the Organizational Documents of Seller and the
Company.

 

(b)     Authority. Each of Seller and the Company has the necessary power and
authority to enter into the Transaction Documents to which it is party, to
perform its obligations thereunder and to consummate the transactions
contemplated therein. All corporate or limited liability company actions or
proceedings to be taken by or on the part of Seller and the Company to authorize
and permit the due execution and valid delivery by each of Seller and the
Company of the Transaction Documents to which it is a party and each other
agreement instrument or certificate required to be duly executed and validly
delivered by it pursuant thereto, the performance by Seller and the Company of
its obligations thereunder, and the consummation by Seller and the Company of
the transactions contemplated therein, have been duly and properly taken. The
Transaction Documents have been duly executed and delivered by Seller and the
Company, as applicable, and constitute the legal, valid, and binding obligation
of Seller and the Company, as applicable, enforceable in accordance with their
terms, except as such enforceability (i) may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting the enforcement of creditors' rights and remedies
generally and (ii) is subject to general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law).

 

5

--------------------------------------------------------------------------------

 

 

(c)     No Conflicts; Consents.

 

(i)     The execution and delivery of the Transaction Documents to which each of
Seller and the Company is a party and the performance by each of Seller and the
Company of its respective obligations thereunder will not, (x) violate any
Applicable Law to which Seller or the Company or any of their respective
properties are subject, (y) conflict with or cause a breach of any provision in
the Organizational Documents of Seller or the Company or (z) cause a breach of,
constitute a default under, cause the acceleration of, create in any party the
right to accelerate, terminate, modify or cancel, or require any authorization,
consent, waiver or approval under any contract, Permit, instrument, decree,
judgment or other arrangement to which Seller or the Company is a party or under
which any of them is bound or to which any of their assets are subject (or
result in the imposition of a Lien upon any such assets), except (in the case of
this clause (z)) for any that could not reasonably be expected to have a
Material Adverse Effect.

 

(ii)     Except as set forth on Schedule 2.4(b), no consent, approval, waiver,
or authorization is required to be obtained by Seller or the Company from any
Person or Governmental Authority in connection with the execution, delivery and
performance by Seller and the Company of the Transaction Documents and the
consummation of the transactions contemplated therein.

 

(d)     Absence of Litigation.

 

(i)     Seller has not received written notification of any actions or
proceedings that have been instituted or threatened in writing by any
Governmental Authority or Person against any of Seller or the Company that seeks
to impair, restrain, prohibit or invalidate the transactions contemplated herein
or in any Transaction Document.

 

(ii)     Except as set forth on Schedule 3.1(d), none of the Seller or the
Company (x) is subject to any outstanding injunction, judgment, order, decree,
or ruling, (y) is subject to any pending action, suit, proceeding, hearing or
investigation of, in, or before any Governmental Authority or before any
arbitrator, including with respect to environmental matters or (z) to Seller's
Knowledge, is threatened with being made a party to any action, suit,
proceeding, hearing or investigation of, in, or before any Governmental
Authority or before any arbitrator including with respect to environmental
matters.

 

6

--------------------------------------------------------------------------------

 

 

(e)     Ownership; No Other Subsidiaries.

 

(i)     Seller owns, of record and beneficially, 100% of the Membership
Interests. The Company does not have any ownership interest in any other Person.

 

(ii)     There are no outstanding options, warrants, calls, puts, convertible
securities or other contracts of any nature obligating Seller to issue, deliver
or sell membership interests or other securities in the Company, except as
provided herein, or obligating the Company to issue, deliver or sell membership
interests or other securities in the Company. There are no voting trusts,
proxies or other agreements or understanding in effect with respect to the
voting or transfer of any of the membership interests in the Company.

 

(f)     Valid Interests. The Purchased Membership Interests (i) will constitute
membership interests in the Company, and (ii) are being sold free and clear of
any Liens, except for obligations imposed on members of the Company under the
Company LLC Agreement.

 

(g)     Tax Matters.

 

(i)     (x) All income tax returns and other material Tax Returns required to be
filed by or with respect to the Company and the Project have been timely filed
(taking into account applicable extensions), (y) all such returns were true,
correct, and complete in all material respects, and (z) all Taxes shown as due
on such returns have been paid in full (other than those Taxes that are being
contested in good faith, by appropriate proceedings and with adequate reserves).

 

(ii)     There are no outstanding agreements or waivers extending a statutory
period of limitations or requests to extend a statutory period of limitations
relating to Taxes due from the Company.

 

(iii)     The Company has not been a party to (x) a transaction that constitutes
a "listed transaction" for purposes of Section 6011 of the Code and the Treasury
Regulations (or a similar provision of state law) or (y) any transaction that
constitutes a "reportable transaction" within the meaning of Treasury
Regulations Section 1.6011-4(b) (or a similar provision of state law).

 

(iv)     Except as set forth on Schedule 3.1(g)(iv), there are no audits, or
examinations, or matters under discussion with any Governmental Authority, with
respect to Taxes relating to the Company or the Project.

 

(v)     There are no Liens for Taxes (other than statutory Liens for current
Taxes of the Company not yet due and payable) on any assets of the Company.

 

(vi)     No claim has ever been made by an authority in a jurisdiction where
Seller (or any of its Affiliates) or the Company does not file Tax Returns that
Seller (or any of its Affiliates) or the Company is or may be subject to
taxation by such jurisdiction.

 

7

--------------------------------------------------------------------------------

 

 

(vii)      The Company is not a party to any Tax allocation, Tax indemnity or
Tax sharing agreement or similar arrangements with any Person (other than
customary tax provisions in a Material Contract or Tax sharing obligations under
consolidated return regulations).

 

(viii)     Except as set forth on Schedule 3.1(g)(viii), no power of attorney is
currently in effect for income Tax purposes, and no Tax ruling has been
requested of any Governmental Authority with respect to any Tax matter relating
to the Company or the Project.

 

(ix)        Neither the Seller nor the Company is, or has been, a Depreciation
Disqualified Person.

 

(x)       The Project is, and has been at all times, located in the United
States. An election has been made under Section 168(g)(7) of the Code to
depreciate the 5-year property at the Project over the class life for such
property. No tax-exempt financing has been used for the Project. To Seller's
Knowledge, the Project is not comprised of any imported property within the
meaning of Section 168(g)(6) of the Code.

 

(xi)       No production tax credits pursuant to Section 45 of the Code or
investment tax credits pursuant to Section 48 of the Code have been claimed on
any Tax Return filed by the Seller (or its Affiliates) or the Company with
respect to the Project.

 

(xii)      [Reserved].

 

(xiii)     [Reserved].

 

(xiv)     [Reserved].

 

(h)    Financial Statements. Included in Schedule 3.1(h) is a true and complete
copy of the Balance Sheet. The Balance Sheet has been prepared in accordance
with GAAP (subject to customary year-end adjustments and the absence of
footnotes) and consistent with past fiscal periods. The Balance Sheet presents
fairly in all material respects the financial position of the Company as of the
date thereof. Except for the Balance Sheet, no audited or unaudited financial
statements have been prepared with respect to the Company or the Project.

 

(i)     Compliance with Applicable Law. Except (i) as set forth on Schedule
3.1(i), (ii) with respect to Environmental Laws (which are addressed in Section
3.1(j)) and (iii) with respect to Taxes (which are addressed in Section 3.1(g)),
(x) the Company is currently in material compliance with all material Applicable
Law, (y) during the period that the Company has owned, directly or indirectly,
the Project, the Company has been in material compliance with all material
Applicable Law, except for any noncompliance that has been fully resolved or
that does not present and is not reasonably likely to present any material
liability to, or any material restriction on operations of, the Company, and (z)
the Company has not received any written notice from a Governmental Authority of
an actual or potential violation of any Applicable Law.

 

8

--------------------------------------------------------------------------------

 

 

(j)     Environmental Matters. Except as listed on Schedule 3.1(j), (i) to
Seller's Knowledge, the Company is and has been in material compliance with all
applicable Environmental Laws, (ii) none of the Seller or the Company has
treated, recycled, stored, transported, handled, or Released or threatened to
Release any Hazardous Substances and to Seller's Knowledge, no Hazardous
Substances have been Released on the Project sites by third parties (and there
are no locations or premises used by the Company where Hazardous Substances have
been Released by the Company), except as could not be expected to result in
material costs or material liabilities under Environmental Laws, (iii) none of
the Seller (solely with respect to the Company) or the Company has received
written notice from any Governmental Authority of a request for information
under Section 104 of CERCLA or of an actual or potential violation of any
Environmental Laws or is currently subject to or on notice with respect to any
investigation, order, claim, or agreement with respect to any matter concerning
a Hazardous Substance and (iv) none of the Seller or the Company has, either
expressly or by operation of law, assumed any contractual liabilities under
Environmental Law, including any obligation for corrective or remedial action,
of any other Person relating to Environmental Law. To Seller's Knowledge, there
are no facts or circumstances related to the Project (including the presence, if
any, of aboveground storage tanks, known underground storage tanks, PCBs or
asbestos-containing materials) or conditions at the Project site that are likely
to give rise to a material violation of, or material costs or material
liabilities under, applicable Environmental Laws.

 

(k)     Permits. All material Permits held by the Company are shown on Schedule
3.1(k). Such Permits constitute all material Permits required to own, operate
and maintain the Project. Except as listed on Schedule 3.1(k), to Seller's
Knowledge, (i) the Company is currently in material compliance with all material
Permits, (ii) during the period in which the Company has owned, directly or
indirectly, the Project, the Company has been in material compliance with all
material Permits, (iii) the Company currently has in full force and effect all
material Permits necessary to own, operate and maintain the Project, and (iv)
the Company has not received any written notice from any Governmental Authority
of an actual or potential violation of any material Permit. Except as listed on
Schedule 3.1(k), all Permits are final, non-appealable, in good standing, and
not subject to any modification or formal threat of revocation, challenge or
suspension. As of the Closing Date, Seller has no reason to believe that the
Company will not continue to be able to operate in compliance with all such
Permits. True and complete copies of such Permits (without duplication of any
documents delivered pursuant to Section 3.1(cc)) have been made available to
Purchaser.

 

(l)     Insurance. Schedule 3.1(l) contains a true and complete list of all
insurance policies maintained by Seller or its Affiliates (including the
Company) relating to the Company or the Project, and to Seller's Knowledge (i)
such insurance is adequate and customary for the business being conducted, (ii)
there are no circumstances that have rendered such insurance unenforceable, and
(iii) except as set forth on Schedule 3.1(l), there are no outstanding claims
(or circumstances that could reasonably be expected to result in claims) under
such policies. Neither the Seller nor the Company has received any written
notice of cancellation of, premium increase with respect to, or alteration of
coverage under, any of such policies. All premiums due and payable on such
policies have been paid.

 

9

--------------------------------------------------------------------------------

 

 

(m)     Real Property.

 

(i)     All real property owned or leased by the Company or to which the Company
has rights under leases, subleases, easements, licenses, governmental permits or
rights of way, and the title insurance maintained by the Company with respect to
all such property, is described on Schedule 3.1(m) (the "Real Property"). The
Company has good and marketable title to its Real Property, including a valid
leasehold interest in the real property leased by the Company, subject only to
the Permitted Liens. The real property owned or leased, or in which rights are
held, by the Company has been and is sufficient to enable the Company to conduct
its operations prior to and as of the Closing Date and Seller has no reason to
believe that such real property owned or leased, or in which rights are held,
will not be sufficient to allow the Company to conduct its operations through
the end of the economic useful life of the Project, including providing adequate
ingress and egress from the Project in order to operate and maintain, and to
produce and sell power from the Project; provided, however, that no
representation is made regarding the availability, adequacy or sufficiency for
any purpose whatsoever of any geothermal resource;

 

(ii)     The Company is not in breach of any of its obligations with respect to
the Real Property, except for any breach which does not have, and could not
reasonably be expected to have, a Material Adverse Effect, and neither Seller
nor the Company has been informed in writing by the owner of the Real Property
that the Company is in breach of its obligations with respect to the Real
Property; and

 

(iii)     Seller has not received any written notice of any threatened or actual
condemnation proceedings, and to Seller's knowledge, any such real property, in
whole or in part, has not been and is not currently subject to, or threatened
with, notice of condemnation proceedings, whether under the power of eminent
domain or otherwise, by any Governmental Authority. All premiums with respect to
the title insurance shown on Schedule 3.1(m) have been paid, no claims have been
made under such title insurance and, to Seller's Knowledge, there are no
circumstances that have rendered such title insurance unenforceable.

 

(n)     Personal Property. Schedule 3.1(n) lists all items and the location of
personal property having a replacement cost of at least $1 million owned by the
Company. The Company has good and marketable title to all tangible personal
property owned by it and valid leasehold title to all tangible personal property
leased by it. All such equipment and facilities listed on Schedule 3.1(n) and
the Project is in good operating condition and repair (normal wear and tear
excluded), are adequate for the uses to which they are being put and are not in
need of maintenance or repairs except for maintenance and repairs in accordance
with Prudent Industry Practices.

 

(o)     Liens. All assets owned by the Company are free and clear of all Liens,
other than Permitted Liens.

 

(p)     Material Contracts. Schedule 3.1(p) contains a true and complete list of
all Material Contracts to which the Company is a party. Each such Material
Contract is in full force and effect and binding on the Company and to Seller's
knowledge, on the other parties thereto, except as enforceability may be limited
by applicable bankruptcy and similar laws affecting the enforcement of
creditors' rights and general equitable principles. Neither the Company nor, to
Seller's Knowledge, any other party to a Material Contract is in default under
any Material Contract. To Seller's Knowledge, no event or circumstance has
occurred that, with notice or lapse of time or both, would constitute a default
under any Material Contract, result in a termination thereof, cause the
acceleration or any other change of any right or obligation thereunder or cause
the loss of any benefit thereunder, except where any such default, change or
loss could not reasonably be expected to have a Material Adverse Effect. True
and complete copies of each Material Contract (including all amendments and
modifications thereto) have been made available to Purchaser.

 

10

--------------------------------------------------------------------------------

 

 

(q)      Employee Matters. The Company has no employees and has not maintained,
sponsored, administered or participated in any employee benefit plan or
arrangement, including any employee benefit plan subject to ERISA.

 

(r)     Affiliate Transactions. Except as listed on Part I of Schedule 3.1(r),
and except for the Transaction Documents, there are no existing contracts or
agreements between the Company, on the one hand, and the Seller or any other
Affiliate of the Seller or any of their respective directors, officers or
employees, on the other hand. Except as set forth on Part II of Schedule 3.1(r),
the Company has no outstanding debt to an Affiliate thereof.

 

(s)      Tax Character. The Company is a "disregarded entity" for federal income
tax purposes. No elections have been filed with the IRS to treat the Company as
an association taxable as a corporation and the Company has never been
characterized as a corporation for U.S. federal income tax purposes. The Company
was originally formed as a single member limited liability company and always
has been a single member limited liability company.

 

(t)      Regulatory Status. The Project is a Qualifying Facility.

 

(u)     Public Utility Holding Company. Neither the Seller nor the Company is
subject to regulation as a "holding company" or a "public utility company"
within the meaning of PUHCA.

 

(v)      Utilities. All utility services necessary for the operation of the
Project for its intended purpose of producing and selling electricity are, and
Seller has no reason to believe will not be, available.

 

(w)     Liabilities. The Company has no liabilities, whether fixed or
contingent, other than (i) liabilities shown on the Balance Sheet, (ii)
liabilities arising after the date of the Balance Sheet in the Ordinary Course
of Business, (iii) liabilities in respect of performance under any contract in
accordance with its terms, and (iv) liabilities not required to be reflected on
a balance sheet prepared in accordance with GAAP.

 

(x)     Brokers. None of the Seller or the Company has any liability or
obligation to pay fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

 

(y)     Scope of Business. The Company has not engaged in any business unrelated
to the development, construction, ownership, operation and maintenance of the
Project and activities incidental thereto.

 

(z)     Bank Accounts. Schedule 3.1(z) contains a true and complete list of the
names and locations of banks, trust companies and other financial institutions
at which the Company maintains accounts of any nature or safe deposit boxes and
the authorized signatories for each such account.

 

11

--------------------------------------------------------------------------------

 

 

(aa)     Solvency. None of Seller or the Company has admitted in writing its
inability to pay its debts generally as they become due, is subject to a present
filing against it of a petition in bankruptcy or a petition to take advantage of
any insolvency act, is subject to a present assignment for the benefit of
creditors, has consented to the appointment of a receiver for itself or for the
whole or any substantial part of its property, or is subject to a present
petition in bankruptcy, adjudication of bankruptcy or filing of a petition or
answer seeking reorganization or arrangement under any bankruptcy laws.

 

(bb)     Sufficiency of Assets. Except as set forth in Schedule 3.1(bb), which
only lists assets comprising spare parts, inventory and other ancillary
equipment that is not immediately necessary for the operation of the Project at
a steady state in a manner allowing compliance with all Material Contracts, as
of the Closing Date, the assets of the Company, whether real, personal, tangible
or intangible and whether leased, owned or licensed, comprising the Project
constitute all of the assets required for or used in the operation of the
Project as presently operated or proposed to be operated and no other assets are
required or necessary in the operation of the Project in the Ordinary Course of
Business; provided, however, that nothing contained herein shall constitute any
representation or warranty regarding the sufficiency or adequacy of the
geothermal resources available to the Project.

 

(cc)      Accuracy of Information Furnished. Seller collected and, with respect
to the documents prepared by Seller, prepared the written materials contained in
the virtual data room and Seller's written responses to due diligence inquiries,
as set forth in Schedule 3.1(cc) (collectively, and in each case, solely as such
written materials and written responses pertain solely to the Company, the
"Background Materials") in good faith. The Background Materials were provided to
the Purchaser by the Seller in good faith. Without limiting the effectiveness of
any qualification contained in any other representation or warranty in this
Section 3.1, Seller has provided all documents in Seller's possession containing
material information (exclusive of documents that contain information
duplicative of information contained or incorporated in any other Background
Materials) relating to the Company and the Project and the Background Materials
do not contain any untrue statement of a material fact concerning the Company or
the Project and the transactions contemplated by this Agreement. Seller has not
intentionally omitted any material fact or document from the Background
Materials with the purpose of causing the Background Materials, when taken in
their entirety, to be misleading. Notwithstanding anything in this Section
3.1(cc), no representation or warranty is made with respect to any Background
Materials that are in the nature of projections other than that they were
prepared in good faith and on the basis of assumptions that were considered
reasonable in all material respects by Seller at the time made. The copies of
the documents listed on Schedule 3.1(cc) that are contained in the data room are
true and complete copies thereof.

 

(dd)     Intellectual Property. The Company, through rights granted by Seller
and its Affiliates or otherwise, possesses all rights necessary to lawfully use
all patents, trademarks, licenses, service marks, trade names, trade secrets,
and other proprietary, or intellectual property rights that are necessary for
the operation of the Project and the Company's business in the Ordinary Course
of Business. To the Knowledge of Seller, the operation of the Project and the
businesses as conducted by the Company does not infringe on any patent,
trademark, license, service mark, trade name, trade secret, obligation of
confidence or other proprietary, or intellectual property right of any Person.

 

12

--------------------------------------------------------------------------------

 

 

(ee)     Absence of Certain Changes or Events. Since the date of the Balance
Sheet, there have not occurred any events or circumstances that individually or
in the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.

 

(ff)     Restricted Payments. The Company has not made any Restricted Payments.

 

3.2     Representations and Warranties of Purchaser. The Purchaser represents
and warrants to Seller as follows:

 

(a)     Organization, Good Standing, Etc. Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware, and has the limited liability company organizational power and
authority to own, lease and operate its properties and to carry on its business
as being conducted on the date hereof.

 

(b)     Authority. Purchaser has the limited liability company organizational
power and authority to enter into this Agreement and the other Transaction
Documents to which it is a party, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby or thereby.
All actions or proceedings required to be taken by or on the part of the
Purchaser to authorize and permit the due execution and valid delivery by
Purchaser of this Agreement and the instruments required to be duly executed and
validly delivered by Purchaser pursuant hereto and thereto, the performance by
Purchaser of its obligations hereunder and thereunder, and the consummation by
Purchaser of the transactions contemplated herein and therein, have been duly
and properly taken. This Agreement has been duly executed and validly delivered
by Purchaser and constitutes the legal, valid and binding obligation of
Purchaser, enforceable in all material respects against Purchaser in accordance
with its terms and conditions except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and similar laws affecting the enforcement of creditors' rights and
remedies generally and general equitable principles (regardless of whether
enforceability is considered in a proceeding in equity or at law).

 

(c)     No Conflicts. The execution and delivery by Purchaser of this Agreement
and the other Transaction Documents to which Purchaser is a party do not, and
the performance by Purchaser of Purchaser's obligations hereunder and thereunder
will not, (i) violate any Applicable Law, (ii) conflict with or cause a breach
of any provision of its Organizational Documents or (iii) cause a breach of,
constitute a default under, cause the acceleration of, create in any party the
right to accelerate, terminate, modify or cancel, or require any authorization,
consent, waiver or approval under any contract, license, instrument, decree,
judgment or other arrangement to which Purchaser is a party or under which it is
bound or to which any of its assets are subject (or result in the imposition of
a Lien upon any such assets), except (in the case of this clause (iii)) for any
that could not reasonably be expected to have a material adverse impact on
Purchaser's ability to consummate the transactions contemplated by this
Agreement.

 

13

--------------------------------------------------------------------------------

 

 

(d)     Absence of Litigation.

 

(i)     Purchaser has not received written notification of any actions or
proceedings that have been instituted or threatened in writing by any
Governmental Authority or Person against the Purchaser that seeks to impair,
restrain, prohibit or invalidate the transactions contemplated herein or in any
Transaction Document.

 

(ii)     Purchaser (x) is not subject to any pending or outstanding injunction,
judgment, order, decree, ruling or charge, (y) is not subject to any pending
action, suit, proceeding, hearing or investigation of, in, or before any
Governmental Authority or before any arbitrator, and (z) to Purchaser's
knowledge, is not threatened with being made a party to any action, suit,
proceeding, hearing or investigation of, in, or before any Governmental
Authority or before any arbitrator.

 

(e)     Accredited Investor; Information; Investment Intent. Purchaser is an
"Accredited Investor" as such term is defined in Regulation D under the
Securities Act of 1933, as amended (the "Securities Act"). Purchaser has had a
reasonable opportunity to ask questions of and receive answers from Seller
concerning Seller, the Purchased Membership Interests and the Company, and all
such questions have been answered to the full satisfaction of Purchaser.
Purchaser understands that the Purchased Membership Interests have not been
registered under the Securities Act in reliance on an exemption therefrom, and
that the Purchased Membership Interests must be held indefinitely unless the
sale thereof is registered under the Securities Act or an exemption from
registration is available thereunder, and that Seller is under no obligation to
register the Purchased Membership Interests. Purchaser shall not sell,
hypothecate or otherwise transfer the Purchased Membership Interests without
registering or qualifying them under the Securities Act and applicable state
securities laws unless the transfer is exempted from registration or
qualification under such laws. Purchaser is purchasing the Purchased Membership
Interests for its own account and not for the account of any other Person and
not with a view to distribution to others.

 

(f)     Information and Investment Intent. Purchaser recognizes that investment
in the Purchased Membership Interests involves substantial risks. Purchaser
acknowledges that any financial projections that may have been provided to it
are based on assumptions of future operating results developed by Seller and
Seller's advisers and, therefore, represent an estimate of future results based
on assumptions about certain events (many of which are beyond the control of
Seller and the Company). Purchaser understands that no assurances or
representations can be given that the actual results of the operations of the
Company will conform to the projected results for any period. Purchaser has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risk of its investment and is able to
bear the economic risk of holding the Purchased Membership Interests for an
indefinite period (including total loss of its investment). Purchaser has relied
solely on its own legal, tax and financial advisers for its evaluation of an
investment in the Purchased Membership Interests and not on the advice of the
Seller or the Company or any of their respective legal, tax or financial
advisers. Notwithstanding the foregoing, nothing in this paragraph (f) shall
relieve Seller or any of its affiliates of any obligations expressly imposed
upon them hereunder or reduce the rights expressly granted hereunder to
Purchaser and its affiliates in respect of the express representations,
warranties and covenants or other agreements of Seller or its affiliates to the
extent contained herein.

 

14

--------------------------------------------------------------------------------

 

 

(g)     Public Utility Holding Company. Purchaser is not a "holding company"
within the meaning of PUHCA.

 

3.3     No Other Seller Representations. Except with respect to the
representations and warranties of Seller and the Company in the Transaction
Documents, none of Seller or the Company has made any representation or
warranty, either express or implied, nor has the Purchaser relied on any
representation or warranty not expressly made herein or in any other Transaction
Document. The Purchaser specifically acknowledges that, except as stated in
Section 3.1 and any representations and warranties made in any other Transaction
Document, no representation or warranty has been made and that the Purchaser has
not relied on any representation or warranty about the accuracy of any
projections, estimates or budgets, future revenues, future results from
operations, future cash flows, the future condition of the Project or any assets
of the Company, or the future financial condition of the Company.

 

Article 4     
CERTAIN OTHER REPRESENTATIONS, WARRANTIES AND COVENANTS

 

4.1     Regulatory Matters. Promptly after the effective time of the Closing, to
the extent required by Applicable Law, Seller shall file or cause to be filed
with FERC a notice of self re-certification as a Qualifying Facility with
respect to the Project.

 

4.2     Transfer Taxes. The Seller on the one hand, and the Purchaser, on the
other, shall bear in equal portions and pay all sales, use, transfer, recording,
gains, stock transfer and other similar taxes and fees if any, arising out of or
in connection with the transactions contemplated by this Agreement and the other
Transaction Documents.

 

4.3     Further Action. From time to time, as and when requested by any Party,
the Seller and Purchaser will each execute and deliver, or cause to be executed
and delivered, all such documents and instruments and will take, or cause to be
taken, all such commercially reasonable actions, as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated herein.

 

4.4     [Reserved].

 

4.5     Contribution of Membership Interests. Immediately following the closing
of the transactions contemplated by this Agreement, Seller and Purchaser will
jointly contribute the Membership Interests each respectively holds in the
Company, which combine to equal one hundred percent (100%) of the Membership
Interests in the Company, to ORPD pursuant to the Assignment and Assumption
Agreement. The contribution of Purchaser's interest shall include an assignment
to ORPD of all of Purchaser's rights and interests under this Agreement,
including all representations, warranties, covenants, and indemnities of Seller
hereunder. Seller hereby consents to such assignment by Purchaser of Purchaser's
rights and interests hereunder and agrees that, upon such assignment, all
representations, warranties, covenants, and indemnities made or given to
Purchaser shall be deemed made and given to ORPD, as to the entire Membership
Interest being assigned to it.

 

15

--------------------------------------------------------------------------------

 

 

Article 5
INDEMNIFICATION

 

5.1     Indemnification.  (a)  Seller agrees to indemnify, defend and hold
harmless the Purchaser Indemnified Parties from and against any and all
Purchaser Indemnified Costs; provided, however, that except with respect to
Purchaser Indemnified Costs resulting from fraud, gross negligence or willful
misconduct or failure to pay any amount due to Purchaser Indemnified Parties
under any Transaction Document, in no event shall Seller's aggregate obligation
to indemnify the Purchaser Indemnified Parties hereunder exceed 25% of the
Purchase Price (provided, however, that (i) the 25% limitation above shall be
100% in respect of a breach of Seller's representations in Section 3.1(a),
Section 3.1(b), Section 3.1(e), Section 3.1(f), Section 3.1(g) and Section
3.1(x) and (ii) there shall be no cap with respect to any Third Party Claim or
any claim based on fraud, gross negligence or willful misconduct). Without
regard to any of the foregoing limitations or the requirements of Section
5.1(c), Seller also agrees to indemnify, defend and hold harmless the Company
from and against any and all damages, losses, claims, liabilities, Taxes,
penalties, costs, and reasonable expenses (including court cost and reasonable
attorneys' fees and expenses of one law firm) incurred by the Company as a
result of the imposition of any liability for the Taxes of any other Person
under Treasury Regulations 1.1502-6 (or any similar provision of state or local
law) as a transferee or successor, by contract or otherwise ("Treas. Reg.
1.1502-6 Liability").

 

(b)     Purchaser agrees severally to indemnify, defend and hold harmless the
Seller Indemnified Parties from and against any and all Seller Indemnified
Costs; provided, however, that except with respect to Seller Indemnified Costs
resulting from fraud, gross negligence or willful misconduct or failure to pay
any amount due to Seller Indemnified Parties under any Transaction Document, in
no event shall Purchaser's aggregate obligation to indemnify the Seller
Indemnified Parties hereunder exceed 25% of the sum of the Purchase Price paid
by Purchaser as of the date such indemnification obligation arises (provided,
however, that the 25% limitation above shall be 100% in respect of a breach of
Purchaser's representations in Section 3.2(a), Section 3.2(b), Section
3.2(c)(ii) and Section 3.2(e)).

 

(c)     No claim for indemnification may be made with respect to any breach
(other than failure to pay an amount due) unless and until the aggregate amount
of claims for which indemnification is (or previously has been) sought exceeds
$1 million; provided that once such threshold amount of claims has been reached,
the relevant Indemnified Party shall have the right to be indemnified for all
such claims, including amounts that were not previously paid because such
threshold amount had not been reached.

 

5.2     Direct Claims. In any case in which an Indemnified Party seeks
indemnification under Section 5.1 that is not subject to Section 5.3 because no
Third Party Claim is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of such direct claim, of any amounts which such
Indemnified Party claims are subject to indemnification under the terms of this
Article 5. The failure of the Indemnified Party to exercise promptness in such
notification shall not amount to a waiver of such claim, except to the extent
the resulting delay materially prejudices the position of the Indemnifying Party
with respect to such claim.

 

16

--------------------------------------------------------------------------------

 

 

5.3     Third Party Claims. An Indemnified Party shall give written notice to
any Indemnifying Party within 30 days after it has actual knowledge of
commencement or assertion of any action, proceeding, demand, or claim by a third
party (collectively, a "Third Party Claim") in respect of which such Indemnified
Party may seek indemnification under Section 5.1. Such notice shall state the
nature and basis of such Third Party Claim and the events and the amounts
thereof to the extent known. Any failure to notify an Indemnifying Party shall
not relieve such Indemnifying Party from any liability that it may have to such
Indemnified Party under this Article 5, except to the extent the failure to give
such notice materially and adversely prejudices such Indemnifying Party. In case
any such action, proceeding or claim is brought against an Indemnified Party, so
long as (a) the Indemnifying Party has acknowledged in writing to the
Indemnified Party that it is liable to the Indemnified Party for such Third
Party Claim pursuant to this Section 5.3, (b) in the reasonable judgment of the
Indemnified Party a conflict of interest between it and the Indemnifying Party
does not exist in respect of such Third Party Claim and (c) in the reasonable
judgment of the Indemnified Party such Third Party Claim does not entail a
material risk of criminal penalties or civil fines or non-monetary sanctions
being imposed on the Indemnified Party (a "Third Party Penalty Claim") (the
forgoing conditions being referred to as the "Control Conditions"), the
Indemnifying Party shall be entitled to participate in and assume the defense
thereof, with counsel selected by the Indemnifying Party and reasonably
satisfactory to the Indemnified Party, and after notice from the Indemnifying
Party to the Indemnified Party of its election so to assume the defense thereof,
the Indemnifying Party shall not be liable to such Indemnified Party for any
legal or other expenses subsequently incurred by the latter in connection with
the defense thereof other than as expressly provided below in this Section 5.3;
provided, that nothing contained herein shall permit Seller to control or
participate in any Tax contest or dispute involving Purchaser or any Affiliate
of Purchaser, or permit Purchaser to control or participate in any Tax contest
or dispute involving Seller or any Affiliate of Seller other than the Company.
In the event that (i) the Indemnifying Party advises an Indemnified Party that
it will not contest a claim for indemnification hereunder, (ii) the Indemnifying
Party fails, within 30 days of receipt of any indemnification notice to notify,
in writing, such Indemnified Party of its election, to defend, settle or
compromise, at its sole cost and expense, any such Third Party Claim (or
discontinues its defense at any time after it commences such defense) or (iii)
in the reasonable judgment of the Indemnified Party, a conflict of interest
between it and the Indemnifying Party exists in respect of such Third Party
Claim or the action or claim is a Third Party Penalty Claim, then the
Indemnified Party may, at its option, defend, settle or otherwise compromise or
pay such action or claim or Third Party Claim, and the Indemnifying Party shall
be liable for and shall reimburse the Indemnified Party promptly and
periodically for the Indemnified Party's reasonable costs and expenses arising
out of the defense, settlement or compromise of any such action, claim or
proceeding. In any event, unless and until the Indemnifying Party elects in
writing to assume and does so assume the defense of any such claim, proceeding
or action, the Indemnifying Party shall be liable for the Indemnified Party's
reasonable costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding. The Indemnified Party shall
cooperate fully with the Indemnifying Party in connection with any negotiation
or defense of any such action or claim by the Indemnifying Party. The
Indemnifying Party shall keep the Indemnified Party fully apprised at all times
as to the status of the defense or any settlement negotiations with respect
thereto. If the Indemnifying Party elects to defend any such action or claim,
then the Indemnified Party shall be entitled to participate in such defense with
counsel of its choice at its sole cost and expense. If any of the Control
Conditions is not satisfied or becomes unsatisfied, (x) the Indemnified Party
may defend against, and consent to the entry of any judgment or enter into any
settlement with respect to, such Third Party Claim in any manner it may deem
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, any Indemnifying Party in connection therewith), (y) the
Indemnifying Party will reimburse the Indemnified Party promptly and
periodically for the reasonable costs of defending against such Third Party
Claim (including reasonable consultant, attorney and expert witness fees,
disbursements and expenses), and (z) the Indemnifying Party will remain
responsible for any losses the Indemnified Party may suffer resulting from,
arising out of, relating to, in the nature of, or caused by such Third Party
Claim to the fullest extent provided in this Article 5. The Indemnifying Party
and the Indemnified Party shall cooperate fully with each other in connection
with the defense, negotiation or settlement of any such legal proceeding, claim
or demand. Notwithstanding anything in this Section 5.3 to the contrary, the
Indemnifying Party shall not, without the Indemnified Party's prior written
consent, settle or compromise any claim or consent to entry of judgment in
respect thereof which imposes any criminal liability or civil fine or sanction
or equitable remedy on the Indemnified Party or which does not include, as an
unconditional term thereof, the giving by the claimant or the plaintiff to the
Indemnified Party, a release from all liability in respect of such claim.

 

17

--------------------------------------------------------------------------------

 

 

5.4     After-Tax Basis. Each Party will treat all amounts paid under any of the
provisions of this Article 5 as an adjustment to the purchase price for the
Purchased Membership Interests (or otherwise as a non-taxable reimbursement,
contribution or return of capital, as the case may be), unless a payment is
includable as income of the Indemnified Party as determined by agreement of the
Parties or, if there is no agreement, by an opinion of a nationally-recognized
tax counsel selected jointly by the Parties that such amount is "more likely
than not" includable as income of the recipient, in which case the payment will
be increased by dividing the payment by one minus the maximum federal corporate
income tax rate in effect at time of payment (currently 35%). Any payment made
under this Article 5 shall be reduced by the present value (using an 8% discount
rate and the same assumptions about taxability and tax rates) of any federal
income tax benefit to be realized by the Indemnified Party or its Affiliates by
reason of the facts and circumstances giving rise to such indemnification.

 

5.5     No Duplication. Any liability of an Indemnifying Party to an Indemnified
Party for indemnification under this Article 5 shall be determined without
duplication of recovery by such Indemnified Party from such Indemnifying Party.
Without limiting the generality of the prior sentence, if a statement of facts,
condition or event constitutes a breach of more than one representation,
warranty, covenant or agreement which is subject to the indemnification
obligation in Section 5.1, only one recovery of Purchaser Indemnified Costs or
Seller Indemnified Costs, as applicable, shall be allowed.

 

5.6     Sole Remedy. The remedies of the Parties under this Article 5 are the
sole and exclusive remedies that a Party may have under this Agreement for the
recovery of monetary damages with respect to any breach or failure to perform
any covenant or agreement set forth in this Agreement or any breach of any
representation or warranty set forth in this Agreement other than for Purchaser
Indemnified Costs or Seller Indemnified Costs, as the case may be, arising from
fraud, gross negligence or willful misconduct.

 

18

--------------------------------------------------------------------------------

 

 

5.7     Survival. All representations and warranties in this Agreement shall
survive until the final date for any assertion of claims as set forth in Section
5.8.

 

5.8     Final Date for Assertion of Indemnity Claims.

 

(a)     All claims by a Purchaser Indemnified Party for indemnification pursuant
to this Article 5 resulting from breaches of representations or warranties shall
be forever barred unless Seller is notified on or prior to the date that is 18
months after the Closing Date, except that (i) claims by a Purchaser Indemnified
Party for indemnification pursuant to this Article 5 resulting from any Treas.
Reg. 1.1502-6 Liability and any breaches of representations and warranties made
in Sections 3.1(b), 3.1(e), and 3.1(f) shall survive indefinitely, (ii) claims
by a Purchaser Indemnified Party for indemnification pursuant to this Article 5
resulting from breaches of the representations and warranties set forth in
Sections 3.1(g) or 3.1(s) shall survive for 30 days after the applicable statute
of limitations on the assessment and collection of such Taxes attributable to
Company items, and (iii) claims by a Purchaser Indemnified Party for
indemnification pursuant to this Article 5 resulting from breaches of the
representations and warranties set forth in Section 3.1(j) shall survive until
the date that is 3 years after the Closing Date; provided that if written notice
of a claim for indemnification has been given by such Purchaser Indemnified
Party on or prior to any such date, then the obligation of the Seller to
indemnify such Purchaser Indemnified Party pursuant to this Article 5 shall
survive with respect to such claim until such claim is finally resolved.

 

(b)     All claims by a Seller Indemnified Party for indemnification pursuant to
this Article 5 resulting from breaches of representations or warranties shall be
forever barred unless Purchaser is notified on or prior to the date that is 18
months after the Closing Date; except that claims by a Seller Indemnified Party
for indemnification pursuant to this Article 5 resulting from any breaches of
representations and warranties made in Sections 3.2(b), Section 3.2(c)(ii) and
Section 3.2(e) shall survive indefinitely, provided that if written notice of a
claim for indemnification has been given by such Seller Indemnified Party on or
prior to such date, then the obligation of the Purchaser to indemnify such
Seller Indemnified Party pursuant to this Article 5 shall survive with respect
to such claim until such claim is finally resolved.

 

5.9     Mitigation and Limitations on Losses. Notwithstanding anything to the
contrary contained herein:

 

(a)     Reasonable Steps to Mitigate. Each of the Indemnified Parties will take,
at the Indemnifying Party's cost and expense, all reasonable commercial steps
identified by the Indemnifying Party to mitigate its Purchaser Indemnified Costs
or Seller Indemnified Costs, as the case may be, which steps may include
availing itself of any defenses, limitations, rights of contribution, claims
against third Persons and other rights at law or equity. Such Indemnified Party
will provide such evidence and documentation of the nature and extent of its
Purchaser Indemnified Costs or Seller Indemnified Costs, as the case may be, as
may be reasonably requested by the Indemnifying Party.

 

19

--------------------------------------------------------------------------------

 

 

(b)     Net of Insurance Benefits. The amount of Purchaser Indemnified Costs and
Seller Indemnified Costs recoverable hereunder shall be net of insurance
recoveries actually received by the applicable Indemnified Party from insurance
policies of the Company (including under the existing title policies).

 

(c)     No Consequential Damages. Except to the extent awarded by a court of
competent jurisdiction in a final and non-appealable judgment in connection with
a Third Party Claim, fraud, gross negligence or willful misconduct, neither
Purchaser Indemnified Costs nor Seller Indemnified Costs shall include, and the
Indemnifying Party shall have no obligation to indemnify any Indemnified Parties
for or in respect of any punitive, consequential or exemplary damages of any
nature, including damages for lost profits.

 

5.10     Payment of Indemnification Claims. All claims for indemnification shall
be paid by the Indemnifying Party in immediately available funds in United
States dollars. Payments for indemnification claims shall be made promptly after
any final determination of the amount of such claim is made by a court of
competent jurisdiction (or by agreement of the Parties involved).

 

5.11     Specific Performance. Notwithstanding anything contained herein to the
contrary, each of the Parties acknowledges and agrees that the other Party would
be damaged irreparably in the event any of the provisions of this Agreement are
not performed in accordance with their specific terms or otherwise are breached.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the Parties and the matter in
addition to any other remedy to which it may be entitled, at law or in equity.

 

5.12     Third Party Beneficiary. The Parties acknowledge and agree that upon
the effectiveness of the Assignment and Assumption Agreement, ORPD is a third
party beneficiary of this Agreement with respect to the representations and
warranties, covenants and indemnification provisions herein and shall have the
right to enforce all of Seller's indemnification obligations hereunder directly
against Seller as to the entire Membership Interest assigned to ORPD pursuant to
the Assignment and Assumption Agreement.

 

Article 6
[RESERVED]

 

Article 7
GENERAL PROVISIONS

 

7.1     Exhibits and Schedules. All Exhibits and Schedules attached hereto are
incorporated herein by reference.

 

7.2     Disclosure Schedules. Any matter disclosed in any section of the
Schedules shall be deemed disclosed for all purposes and all sections of the
Schedules to the extent it is readily apparent from a reading of the disclosure
that such disclosure is applicable to such other sections.

 

7.3     Amendment, Modification and Waiver. This Agreement may not be amended or
modified except by an instrument in writing signed by both Parties. Any failure
of Purchaser or Seller to comply with any obligation, covenant, agreement, or
condition contained herein may be waived only if set forth in an instrument in
writing signed by the Party to be bound thereby, but such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
other failure.

 

20

--------------------------------------------------------------------------------

 

 

7.4     Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Applicable Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated herein are not affected in any manner
materially adverse to any Party.

 

7.5     Expenses. Each Party will pay its own costs and expenses (including fees
and expenses of legal counsel and other advisors or experts appointed by such
Party) in connection with the preparation, negotiation and consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
and neither Party shall have any liability therefor, whether or not the
transactions contemplated herein or therein are consummated; provided, however,
that Seller shall also bear the costs and expenses of the Company (including
their legal fees and expenses) in connection with the Transaction Documents and
the transactions contemplated thereby, including any consent, approval, filing
or notification required in connection therewith. Neither Party shall be
responsible for any commission, broker's fee, finder's fee or similar fee or
expense of the other Party.

 

7.6     Parties in Interest. This Agreement shall be binding upon and, except as
provided below, inure solely to the benefit of each Party and their successors
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any other Person (other than the Indemnified Parties as
provided in Article 5 and ORPD as provided in Section 5.12) any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

 

7.7     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, by a nationally
recognized overnight courier, by email, facsimile, or mailed by registered or
certified mail (return receipt requested) to the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice):

 

(a)          If to Seller, to:

Ormat Nevada Inc.
6225 Neil Road
Reno, Nevada 89511
Attention:     Doron Blachar
Telephone:    (775) 356-9029
Facsimile:      (775) 356-9039
Email:            dblachar@ormat.com

With a copy to:

Chadbourne & Parke LLP
1200 New Hampshire Avenue, NW
Washington, DC 20036
Attention:      Noam Ayali
Telephone:     (202) 974-5600
Facsimile:       (202) 974-5602
Email:              nayali@chadbourne.com

 

21

--------------------------------------------------------------------------------

 

 

(b)          If to Purchaser, to:

Northleaf Geothermal Holdings LLC
c/o Northleaf Capital Partners
79 Wellington Street West
6th Floor, Box 120
Toronto, Ontario M5K 1N9
Attention:     Olivier Laganiere
Telephone:    (416) 477-6721
Facsimile:      (416) 304-0195
Email:            olivier.laganiere@northleafcapital.com

With a copy to:

Akin Gump Strauss Hauer & Feld LLP
2629 Century Park East
Suite 2400
Los Angeles, CA 90067
Attention:      Edward Zaelke
Telephone:     (310) 229-1000
Facsimile:       (310) 229-1001
Email:             ezaelke@akingump.com

With a copy to:

Ormat Nevada Inc.
6225 Neil Road
Reno, Nevada 89511
Attention:      Doron Blachar
Telephone:     (775) 356-9029
Facsimile:       (775) 356-9039
Email:             dblachar@ormat.com

With a copy to:

Chadbourne & Parke LLP
1200 New Hampshire Avenue, NW
Washington, DC 20036
Attention:      Noam Ayali
Telephone:     (202) 974-5600
Facsimile:       (202) 974-5602
Email:             nayali@chadbourne.com

 

22

--------------------------------------------------------------------------------

 

 

All notices and other communications given in accordance herewith shall be
deemed given (i) on the date of delivery, if hand delivered, (ii) on the date of
receipt, if emailed or faxed (provided a hard copy of such transmission is
dispatched by first class mail within 48 hours), (iii) 3 Business Days after the
date of mailing, if mailed by registered or certified mail, return receipt
requested, and (iv) 1 Business Day after the date of sending, if sent by a
nationally recognized overnight courier; provided, that a notice given in
accordance with this Section 7.7 but received on any day other than a Business
Day or after business hours in the place of receipt, will be deemed given on the
next Business Day in that place.

 

7.8     Counterparts. This Agreement may be executed and delivered (including by
email or facsimile transmission) in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties, it being understood that all Parties need not sign the same
counterpart.

 

7.9     Entire Agreement. This Agreement (together with the other Transaction
Documents) constitutes the entire agreement of the Parties and supersedes all
prior agreements, letters of intent and understandings, both written and oral,
among the Parties with respect to the subject matter hereof.

 

7.10   GOVERNING LAW; CHOICE OF FORUM; WAIVER OF JURY TRIAL. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. THE PARTIES
HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT IN NEW YORK WITH RESPECT TO ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING
TO A DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

 

7.11     Public Announcements. Except for statements made or press releases
issued (a) in connection with any filing or disclosure under or pursuant to the
securities laws, including without limitation, the rules and regulations of any
stock exchange on which securities of a party or any of its Affiliates are
traded, in any applicable jurisdiction, or (b) as otherwise required by
Applicable Law, neither Seller nor Purchaser shall issue, or permit any of their
respective Affiliates to issue, any press release or otherwise make any public
statements with respect to this Agreement or the transactions contemplated
hereby without the prior written consent of the other Party (not to be
unreasonably withheld, conditioned or delayed) and the Parties shall cooperate
as to the timing and contents of such press releases or statements.

 

7.12     Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. Neither Party may assign its rights or
obligations hereunder without the prior written consent of the other Party (such
consent not to be unreasonably withheld, conditioned or delayed). Any attempted
assignment of this Agreement other than in strict accordance with this Section
7.12 shall be null and void and of no force or effect.

 

23

--------------------------------------------------------------------------------

 

 

7.13     Intent of the Parties. The Parties intend, for federal income tax
purposes, that the acquisition of the Purchased Membership Interests be treated
as an acquisition of undivided interests in the Company's assets directly by the
Purchaser.

 

[Remainder of page intentionally left blank. Signature pages to follow.]

 

24

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement for Purchase of
Membership Interests to be signed on its behalf as of the date first written
above.

 

ORMAT NEVADA INC., as Seller

   

By: /s/ Connie Stechman            

       Name: Connie Stechman

       Title: Secretary

 

 

 

Signature Page to Agreement for Purchase of Membership Interests (ORNI 37)

 

 

--------------------------------------------------------------------------------

 

 

NORTHLEAF GEOTHERMAL HOLDINGS LLC,
as Purchaser

   

By: /s/ Katherine Gurney             

       Name: Katherine Gurney

       Title: General Counsel

 

   

By: /s/ George Zakem                  

       Name: George Zakem

       Title: Managing Officer

 

 

Signature Page to Agreement for Purchase of Membership Interests (ORNI 37)

 

 

--------------------------------------------------------------------------------

 

 

ANNEX I
DEFINITIONS

 

"Affiliate" means, with respect to any Person, any other Person controlling,
controlled by or under common control with such first Person. For purposes of
this definition and this Agreement, (a) the term "control" (and correlative
terms) means (i) the ownership of 50% or more of the equity interest in a
Person, or (ii) the power, whether by contract, equity ownership or otherwise,
to direct or cause the direction of the policies or management of a Person, and
(b) the Company shall be deemed to be an Affiliate of Seller prior to the
Closing (for purposes of representations and warranties), but shall not be
deemed to be an Affiliate of Seller or Purchaser from and after the Closing for
the purposes of this Agreement.

 

"Agreement" means this Agreement for Purchase of Membership Interests and all
schedules and exhibits hereto.

 

"Applicable Law" means any constitution, statute, law, rule, regulation,
ordinance, judgment, order, decree or governmental approval, or any directive or
requirement which has the force of law, or other governmental restriction which
has the force of law, or any determination by, or interpretation of any of the
foregoing by, any judicial authority, applicable to and/or binding on the
Seller, the Company, or the Purchaser, as the context may require, in each case
as modified and/or supplemented.

 

"Assignment Agreement" means the Assignment of Membership Interests, by and
between Seller and Purchaser, substantially in the form attached hereto as
Exhibit A, dated the Closing Date.

 

"Assignment and Assumption Agreement" means the Assignment and Assumption
Agreement, by and among Seller, Purchaser and ORPD, substantially in the form
attached hereto as Exhibit B, dated the Closing Date.

 

"Background Materials" has the meaning set forth in Section 3.1(cc).

 

"Balance Sheet" has the meaning set forth in Section 2.4(v).

 

"Business Day" means any day other than (a) a Saturday or Sunday or (b) a day on
which commercial banks in New York, New York or Toronto, Canada are authorized
or required by law to be closed.

 

"Campbell Gen-Tie Line" means the approximately 20.5 mile long, 120 kV
transmission line and associated facilities, in which each of the Company and
ORNI 47 LLC have a fifty (50%) undivided interest, and which connects the
Project and the Don A. Campbell Project (as defined in the Initial PSA) to the
Sierra Pacific Power Company d/b/a NV Energy Excelsior 120 kV substation.

 

"Closing" has the meaning set forth in Section 2.3.

 

Annex-1

--------------------------------------------------------------------------------

 

 

"Closing Date" means the date of the Closing.

 

"Code" means the United States Internal Revenue Code of 1986, as amended.

 

"Company" has the meaning set forth in the preamble to this Agreement.

 

"Company LLC Agreement" means the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of July 16, 2015, by and between the Seller
and the Company.

 

"Control Conditions" has the meaning set forth in Section 5.3.

 

"Depreciation Disqualified Person" means (a) the United States, any state or
political subdivision thereof, any possession of the United States, or any
agency or instrumentality of any of the foregoing, (b) any organization that is
exempted from tax imposed by the Code (including any former tax-exempt
organization within the meaning of Section 168(h)(2)(E) of the Code and any
tax-exempt controlled entity within the meaning of Section 168(h)(6)(F)(iii) of
the Code if such entity has not made a valid election provided in Section
168(h)(6)(F)(ii) of the Code), (c) any Person who is not a United States Person,
(d) any Indian tribal government described in Section 7701(a)(40) of the Code,
and (e) any partnership or other pass-through entity any partner (or other
holder of an equity or profits interest) of which is described in clauses (a)
through (d) above; provided, however, that any such Person shall not be
considered a Depreciation Disqualified Person to the extent that (i) the
exception under Section 168(h)(1)(D) of the Code applies with respect to the
income from the Company for that Person or (ii) the Person is described within
clause (c) of this definition and the exception under Section 168(h)(2)(B)(i) of
the Code applies with respect to the income from the Company for that Person.

 

"Environmental Law" means any and all Applicable Laws and Permits relating to
the environment, the protection or preservation of human health or safety,
including the health and safety of employees, the preservation or reclamation of
natural resources, or the management, release or threatened release of Hazardous
Substances.

 

"EPC Agreement" means that certain Engineering, Procurement and Construction
Contract between Seller, as Contractor, and Company, as Owner, dated as of April
30, 2015.

 

"Equity Interests" means (a)(i) with respect to a limited liability company, any
and all shares, interests, participations or other equivalents (however
designated) of membership interests of such limited liability company, (ii) with
respect to a partnership, any and all partnership interests, units, interests,
participations shares or other equivalents (however designated) of partnership
interests and (iii) with respect to a corporation, any and all capital stock,
shares and other equivalents (however designated) of Equity Interests and (b)
securities convertible into or exchangeable for any of the foregoing, and any
and all warrants, rights or options to purchase, or obligations of a Person to
sell, any of the foregoing, whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.

 

"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

"Exhibits" means the Exhibits attached to this Agreement.

 

Annex-2

--------------------------------------------------------------------------------

 

 

"FERC" means the Federal Energy Regulatory Commission.

 

"GAAP" means United States generally accepted accounting principles as
recognized by the American Institute of Certified Public Accountants, as in
effect from time to time, consistently applied and maintained on a consistent
basis for a Person throughout the period indicated and consistent with such
Person's prior financial practice.

 

"Governmental Authority" means any governmental department, commission, board,
bureau, agency, court or other instrumentality of any country, state, province,
county, parish or municipality, jurisdiction, or other political subdivision
thereof.

 

"Hazardous Substances" means (a) any hazardous materials, hazardous wastes,
hazardous substances, toxic wastes, solid wastes, and toxic substances as those
or similar terms are defined under any Environmental Laws; (b) asbestos or
asbestos-containing material in any form; (c) polychlorinated biphenyls
("PCBs"), or PCB-containing materials or fluids; (d) radon; (e) any petroleum,
petroleum hydrocarbons, petroleum products, crude oil and any fractions or
derivatives thereof; and (f) any other hazardous, radioactive, toxic or noxious
substance, material, pollutant, or contaminant that, whether by its nature or
its use, is subject to regulation or giving rise to liability under any
Environmental Laws.

 

"Indemnified Party" means any Person seeking indemnification from another Person
pursuant to Article 5.

 

"Indemnifying Party" means any Person against whom a claim for indemnification
is asserted by another Person pursuant to Article 5.

 

"Initial PSA" means the Agreement for Purchase of Membership Interests in ORPD
LLC, dated on or about February 5, 2015, by and between the Purchaser and the
Seller.

 

"IRS" means the U.S. Internal Revenue Service.

 

"Knowledge", with respect to Seller, means the actual knowledge, after due
inquiry, of the persons listed below and the knowledge each such Person would
have as a result of reasonable inquiries of Persons with supervisory or
managerial responsibilities related to such matters.

 

Name:
Doron Blachar
Ohad Zimron
Kyle Snyder
Scott Kessler
Zvi Krieger
Smadar Lavi

 

"Liens" means any liens, pledges, claims, security interests, encumbrances,
easements, rights-of-way, mortgages, deeds of trust, covenants, restrictions,
rights of first refusal or defects in title, or any agreement to provide any of
the foregoing.

 

Annex-3

--------------------------------------------------------------------------------

 

 

"Material Adverse Effect" means any event, occurrence, fact or condition that
has or could reasonably be expected to have, individually or in the aggregate, a
material adverse effect on (a) the business, assets, liabilities, financial
condition or results of operations of the Company, taken as a whole, or (b) the
ability of Seller to consummate the transactions contemplated hereby, in each
case excluding any effect resulting from (i) any change in political, social,
economic, industry, market or financial condition (including changes in the
electric generating, transmission or distribution industry, the wholesale or
retail markets for electrical power, the general state of the energy industry,
including natural gas and natural gas liquid prices, the transmission system,
interest rates, consumer confidence, outbreak of hostilities, terrorist
activities or war), whether general or regional in nature, but excluding any
such changes that are limited specifically to the Company, (ii) any change in
Applicable Law or regulatory policy which does not have a disproportionate
effect on the Company compared to other owners or operators of similar
geothermal power projects, (iii) effects of weather or meteorological events,
but excluding any such effects or events that are limited specifically to the
Project, (iv) strikes, work stoppages or other labor disturbances, other than
any of the foregoing occurring solely at the Company or (v) the execution or
delivery of the Transaction Documents or the transactions contemplated thereby
or the announcement thereof.

 

"Material Contract" means each of the following to which the Company is party:
(a) any power purchase agreement, operation and maintenance agreement,
interconnection agreement, transmission agreement, energy attribute agreement,
commodity hedge agreement or similar project agreement related to the sale of
electricity or transmission services of a Project, (b) any services agreement
involving annual payments by or to the Company in excess of $3.5 million, (c)
any agreement relating to indebtedness or any material performance obligation of
the Company, including any leases, guarantees, letter of credit arrangements or
bonding arrangements, in each case, in a principal amount, or that involves
annual payments in an amount, of at least $3.5 million, (d) any agreement or
document creating or relating to Liens on any property or assets of the Company
securing any obligation created under an agreement specified in clause (c)
above, (e) any engineering, construction, procurement, construction management,
equipment purchase, or similar contract involving annual payments by or to the
Company in excess of $3.5 million, (f) any product warranty or repair contract
by or with a manufacturer or vendor of equipment owned or leased by the Company
with a fair market value of more than $3.5 million, (g) any contract for the
sale or purchase of any business entity, or of any property involving assets
with a value in excess of $3.5 million, (h) any settlement agreement involving
payments by or to the Company in excess of $3.5 million or imposing any material
unperformed obligations on the Company, (i) any contracts between the Seller or
any Affiliate thereof (other than the Company) and the Company, (j) any
agreement regarding the sharing or allocation of Taxes, (k) any contract with
payments based on the net profits of the Company (such as a royalty fee
contract), (l) any contracts evidencing the real estate interests required for
the ownership, use and operation of the Project, (m) any contract providing for
the indemnification to or from any Person with respect to any material
liabilities relating to the Company, any Project or any of their respective
properties or assets, (n) any contract under which any material intellectual
property is licensed to the Company, (o) any contract that provides for
non-monetary obligations on the part of the Company, the non-performance of
which could reasonably be expected to have a Material Adverse Effect and (p) any
other contract that is expected to require payments by or to the Company in the
aggregate of more than $3.5 million in any calendar year.

 

Annex-4

--------------------------------------------------------------------------------

 

 

"Membership Interests" means the membership interests of the Company.

 

"O&M Agreement" has the meaning set forth in Section 2.4(u).

 

"Ordinary Course of Business" means the ordinary conduct of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

"Organizational Documents" means articles of incorporation, certificate of
incorporation, charter, bylaws, articles of organization, formation or
association, regulations, operating agreement, certificate of limited
partnership, partnership agreement, and all other similar documents, instruments
or certificates executed, adopted, or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.

 

"ORPD" means ORPD LLC, a Delaware limited liability company.

 

"Party" means a party to this Agreement.

 

"PCBs" has the meaning set forth in the definition of "Hazardous Substances" in
this Annex.

 

"Permits" means all licenses, franchises, permits, certificates, orders,
approvals, exemptions, registrations or other authorizations from, or filings or
certifications made with, Governmental Authorities, including Permits under
Environmental Laws.

 

"Permitted Liens" means (a) Liens for any Tax not yet due or being contested in
good faith and by appropriate proceedings, so long as (i) such proceedings shall
not involve any substantial danger of the sale, forfeiture or loss of any
Project, the sites of any Project or any easements, as the case may be, title
thereto or any interest therein, and shall not interfere in any material respect
with the use of any Project, any Project sites or any easements, and (ii)
adequate reserves have been provided therefor to the extent required by and in
accordance with GAAP, (b) carriers', warehousemen's, mechanics', materialmen's,
repairmen's, employees', contractors', operators' or other similar liens or
charges securing the payment of expenses not yet due and payable that were
incurred in the Ordinary Course of Business of the Company, (c) trade contracts
or other obligations of a like nature incurred in the Ordinary Course of
Business, not to exceed $3.5 million, by the Company, (d) obligations or duties
to any Governmental Authority arising in the Ordinary Course of Business
(including under Permits held by the Company and under all Applicable Law), (e)
obligations or duties under easements, leases or other property rights, and (f)
all other encumbrances and exceptions that are incurred in the Ordinary Course
of Business of each Project, are not incurred for borrowed money and do not have
a material adverse effect on either the use of any assets of the Company as
currently used or the value of any such assets, and which involve encumbrances
or assets with an aggregate amount or value not exceeding $3.5 million.

 

"Person" means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity.

 

Annex-5

--------------------------------------------------------------------------------

 

 

"PPA" means that certain Don A. Campbell 2 Geothermal Energy Project Power
Purchase Agreement between Southern California Public Power Authority and the
Company, dated as of December 18, 2014.

 

"Project" means the up to 20.5 MW geothermal power project owned by the Company,
as described on Schedule 1.

 

"Prudent Industry Practices" means, at any particular time, either (a) any of
the practices, methods and acts engaged in or approved by a significant portion
of the competitive geothermal power generating industry or recovered energy
power generating industry, as applicable, operating in the United States at such
time, or (b) with respect to any matter to which the practices referred to in
clause (a) do not apply, any of the practices, methods and acts that, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good competitive electric generation business
practices, reliability, safety and expedition. "Prudent Industry Practice" is
not intended to be limited to the optimum practice, method or act to the
exclusion of all others, but rather to be a spectrum of possible practices,
methods or acts having due regard for, among other things, manufacturers'
warranties, the requirements of insurance policies and the requirements of
governmental bodies of competent jurisdiction.

 

"PUHCA" means Public Utilities Holding Company Act of 2005, as amended.

 

"Purchase Price" has the meaning set forth in Section 2.2(a).

 

"Purchased Membership Interests" has the meaning set forth in Section 2.1.

 

"Purchaser" has the meaning set forth in the first paragraph of this Agreement.

 

"Purchaser Indemnified Costs" means, subject to Article 5 of this Agreement, any
and all damages, losses, claims, liabilities, demands, charges, suits, Taxes,
penalties, costs, and reasonable expenses (including court costs and reasonable
attorneys' fees and expenses of one law firm), for all Purchaser Indemnified
Parties, incurred by any of the Purchaser Indemnified Parties resulting from or
relating to (a) any breach or default by Seller of any representation, warranty,
covenant, indemnity or agreement under this Agreement or any other Transaction
Document or (b) any claim for fraud, gross negligence, or willful misconduct
relating to this Agreement or any Transaction Document.

 

"Purchaser Indemnified Parties" means Purchaser and each of its Affiliates and
each of their respective shareholders, members, partners, officers, directors,
employees, agents, and other representatives, and their respective successors
and assigns.

 

"Qualifying Facility" means a "qualifying facility" under the Public Utility
Regulatory Policies Act of 1978, as amended, and FERC's rules and regulations
promulgated thereunder at 18 C.F.R. Part 292. 1978, and FERC's rules and
regulations thereunder at 18 C.F.R. Part 292.

 

"Real Property" has the meaning set forth in Section 3.1(m).

 

Annex-6

--------------------------------------------------------------------------------

 

 

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment.

 

"Restricted Payment" means, as to any Person, (a) the declaration or payment of
any dividend on or in respect of any Equity Interests of such Person, (b) the
purchase, redemption, defeasance or other acquisition or retirement of any
Equity Interests of such Person, either directly or indirectly, whether in cash
or property or in any shares of such Person, (c) any other distribution of or in
respect of any Equity Interests of such Person, either directly or indirectly,
whether in cash or property or in any shares of such Person, (d) any payment on
account of, any setting apart or allocating any sum for the payment of, any
dividend or distribution, or for the purchase, redemption, defeasance,
retirement or other acquisition of, any Equity Interests of such Person, either
directly or indirectly, whether in cash or property or in any shares of such
Person or (e) the payment of any amounts, directly or indirectly, to such
Person's Affiliates, other than as required under the terms of any Material
Contracts in effect on the date of this Agreement or required by Applicable Law.

 

"Schedules" means the Schedules attached to this Agreement.

 

"Securities Act" has the meaning set forth in Section 3.2(e).

 

"Seller" has the meaning set forth in the first paragraph of this Agreement.

 

"Seller Indemnified Costs" means, subject to Article 5 of this Agreement, any
and all damages, losses, claims, liabilities, demands, charges, suits, Taxes,
penalties, costs, and reasonable expenses (including court costs and reasonable
attorneys' fees and expenses of one law firm for all Seller Indemnified Parties)
incurred by any of the Seller Indemnified Parties resulting from or relating to
(a) any breach or default by Purchaser of any representation, warranty,
covenant, indemnity or agreement under this Agreement or any other Transaction
Document or (b) any claim for fraud or willful misconduct relating to this
Agreement or any Transaction Document.

 

"Seller Indemnified Parties" means Seller and each of its Affiliates and each of
their respective shareholders, members, partners, officers, directors,
employees, agents, and other representatives, and their respective successors
and assigns.

 

"Shared Facilities Agreement" means that certain Shared Facilities and Shared
Premises Agreement among ORNI 47 LLC, the Company and Seller, dated as of
December 19, 2014 as amended by that certain Amendment No. 1 to Shared
Facilities and Shared Premises Agreement, among ORNI 47 LLC, the Company and
Seller, dated as of April 30, 2015, and that certain Amendment No. 2 to Shared
Facilities and Shared Premises Agreement, among ORNI 47 LLC, the Company and
Seller, effective as of September 17, 2015.

 

"Standards of Conduct" means the standards of conduct for transmission providers
located in Part 358 of FERC's regulations (18 CFR Part 358).

 

"Tax" or "Taxes" means any taxes, assessments, fees and other governmental
charges imposed by any Governmental Authority, including income, profits, gross
receipts, net proceeds, alternative or add-on minimum, ad valorem, value added,
turnover, sales, use, property, personal property (tangible and intangible),
environmental, stamp, leasing, lease, user, excise, duty, franchise, capital
stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, fuel, excess profits,
occupational, premium, windfall profit, severance, estimated, unclaimed property
(escheat) or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

 

Annex-7

--------------------------------------------------------------------------------

 

 

"Tax Returns" means any return, report, statement, information return or other
document (including any amendments thereto and any related or supporting
information) filed or required to be filed with any Governmental Authority in
connection with the determination, assessment, collection or administration of
any Taxes or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

 

"Third Party Claim" has the meaning set forth in Section 5.3.

 

"Third Party Penalty Claim" has the meaning set forth in Section 5.3.

 

"Transaction Documents" means this Agreement and the Assignment Agreement.

 

"Treas. Reg. 1.1502-6 Liability" has the meaning set forth in Section 5.1.

 

"Treasury Regulations" means regulations promulgated by the U.S. Department of
the Treasury under the Code, as such regulations are amended from time to time.

 

Annex-8

--------------------------------------------------------------------------------

 

 

OTHER DEFINITIONAL PROVISIONS

 

(a)     All terms in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto unless
otherwise defined therein.

 

(b)     As used in this Agreement and in any certificate or other documents made
or delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
GAAP. To the extent that the definitions of accounting terms in this Agreement
or in any such certificate or other document are inconsistent with the meanings
of such terms under GAAP, the definitions contained in this Agreement or in any
such certificate or other document shall control.

 

(c)     The words "hereof", "herein", "hereunder", and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section references contained in this
Agreement are references to Sections in this Agreement unless otherwise
specified. The term "including" shall mean "including without limitation".

 

(d)     The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 

(e)     Any agreement, instrument or statute defined or referred to herein or in
any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein.

 

(f)     Any references to a Person are also to its successors and permitted
assigns.

 

(g)     All Article and Section titles or captions contained in this Agreement
or in any Exhibit or Schedule referred to herein and the table of contents of
this Agreement are for convenience only and shall not be deemed a part of this
Agreement or affect the meaning or interpretation of this Agreement. Unless
otherwise specified, all references herein to numbered Articles and Sections are
to Articles and Sections of this Agreement, as applicable, and all references
herein to Schedules or Exhibits are to Schedules and Exhibits to this Agreement.

 

(h)     Unless otherwise specified, all references contained in this Agreement,
in any Exhibit or Schedule referred to herein or in any instrument or document
delivered pursuant hereto to dollars or "$" shall mean United States dollars.

 

(i)     The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

Annex-9

--------------------------------------------------------------------------------

 

 

Exhibit A

Form of Assignment Agreement

 

[FORM OF] ASSIGNMENT OF MEMBERSHIP INTERESTS

 

This ASSIGNMENT OF MEMBERSHIP INTERESTS, dated as of November 22, 2016 (the
"Assignment Agreement"), is by and among ORMAT NEVADA INC., a Delaware
corporation (the "Transferor"), NORTHLEAF GEOTHERMAL HOLDINGS LLC, a Delaware
limited liability company (the "Transferee"), and ORNI 37 LLC, a Delaware
limited liability company (the "Company").

 

W I T N E S S E T H :

 

WHEREAS, the Company was formed by virtue of its Certificate of Formation filed
with the Secretary of State of the State of Delaware on July 21, 2009 and, until
the date hereof, has been governed by the Limited Liability Company Agreement of
the Company, dated as of July 21, 2009, as amended on May 25, 2010, and amended
and restated on July 16, 2015 (the "Operating Agreement"), executed by the
Transferor;

 

WHEREAS, the Transferor currently owns, of record and beneficially, 100% of the
membership interests of the Company;

 

WHEREAS, pursuant to the Agreement for Purchase of Membership Interests in ORNI
37 LLC, dated as of November 22, 2016 (the "Purchase Agreement"), by and between
the Transferor and Transferee, the Transferor has agreed to sell to the
Transferee, and the Transferee has agreed to purchase from the Transferor, on
the terms and subject to the conditions set forth in the Purchase Agreement,
36.75% of the membership interests of the Company, which represent a 36.75%
undivided interest in the Company and the Project; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned do hereby agree as follows:

 

1.     Defined Terms. All capitalized terms not defined herein are used herein
as defined in the LLC Agreement. The following terms shall have the following
meanings:

 

a. "Encumbrance" means any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, mortgage, security
interest, right of first refusal or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.

 

b. "Permitted Encumbrance" means Encumbrances provided for under the Transaction
Documents, liens for Taxes not yet due and payable and restrictions on transfer
of the Membership Interests under any applicable federal, state or foreign
securities law.

 

c. "Project" means the up to 20.5 MW geothermal power project owned by the
Company.

 

1

--------------------------------------------------------------------------------

 

 

2.     Instructions to Transfer. As of the date hereof, the Transferor hereby
assigns and transfers unto the Transferee complete record and beneficial
ownership of 36.75% of the membership interests in the Company, together with
all rights associated therewith, free and clear of any Encumbrances other than
Permitted Encumbrances. The Transferor hereby irrevocably instructs the Company
to register on the books of the Company the transfer to the Transferee of
complete record and beneficial ownership of 36.75% of the membership interests
in the Company.

 

3.     Further Assurances. Subject to the terms and conditions of the Purchase
Agreement, at any time, or from time to time after the date hereof, the
Transferor and Transferee shall, at the other's reasonable request, and at the
requesting party's expense, execute and deliver such instruments of transfer,
conveyance, assignment and assumption, in addition to this Assignment Agreement,
and take such other action as either of them may reasonably request in order to
evidence the transfer effected hereby.

 

4.     Successors and Assigns. This Assignment Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

5.     Purchase Agreement Terms. This Assignment Agreement shall, in every
respect, be subject to and governed by the terms of the Purchase Agreement. To
the extent this Assignment Agreement conflicts with the Purchase Agreement, the
Purchase Agreement will control.

 

6.     Counterparts. This Assignment Agreement may be executed and delivered
(including by email or facsimile transmission) in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart.

 

7.     Governing Law. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.

 

[Remainder of page intentionally left blank. Signature page to follow.]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this instrument as of the date first above written.

 

 

ORMAT NEVADA INC.,

   

as the Transferor

                            By:       Name:       Title:    

 

 

[Signature Page to Assignment Agreement]

 

 

--------------------------------------------------------------------------------

 

 

NORTHLEAF GEOTHERMAL HOLDINGS LLC,

   

as Transferee

                    By:       Name:       Title:                       By:      
Name:      

Title:

   

 

 

[Signature Page to Assignment Agreement]

 

 

--------------------------------------------------------------------------------

 

 

ORNI 37 LLC,

   

as the Company

By: Ormat Nevada Inc.,

its Managing Member

                    By:       Name:       Title:    

 

 

 

[Signature Page to Assignment Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Form of Assignment and Assumption Agreement

 

[See attached]

 

 

 

 

 

 

[Signature Page to Assignment Agreement]

 

 

--------------------------------------------------------------------------------

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of November 22, 2016 (the
"Agreement") is delivered by Ormat Nevada Inc., a Delaware corporation
("Ormat"), Northleaf Geothermal Holdings LLC, a Delaware limited liability
company ("Northleaf", and together with Ormat, the "Assignors" and each an
"Assignor") and ORPD LLC, a Delaware limited liability company ("Assignee"), in
connection with that certain Amended and Restated Limited Liability Company
Agreement of ORNI 37 LLC, a Delaware limited liability company (the "Company"),
dated as of July 16, 2015 (the "ORNI 37 LLC Agreement"), with reference to the
following facts:

 

 

A.

Ormat holds a 63.25% undivided interest in the Company (the "Ormat Interest")
and is a member in the Company pursuant to the terms of the ORNI 37 LLC
Agreement;

 

 

B.

Northleaf holds a 36.75% undivided interest in the Company (the "Northleaf
Interest") and is a member in the Company pursuant to the ORNI 37 LLC Agreement;

 

 

C.

Northleaf acquired the Northleaf Interest pursuant to that certain Agreement for
Purchase of Membership Interests of the Company of even date herewith by and
between Northleaf and Ormat (the "ORNI 37 Interest Purchase Agreement");

 

 

D.

Concurrently with the execution of this Agreement, Ormat will resign as the
managing member of the Company and Assignee will be appointed as the managing
member of the Company; and

 

 

E.

Northleaf and Ormat are each members in Assignee pursuant to that certain
Limited Liability Company Agreement of Assignee dated as of April 30, 2015 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the "ORPD LLC Agreement").

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.     Capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed thereto in the ORNI 37 LLC Agreement.

 

2.     Under the terms of the ORNI 37 LLC Agreement, Ormat hereby assigns the
Ormat Interest and Northleaf hereby assigns the Northleaf Interest to Assignee,
in each case together with all rights, title and interests incident thereto.
Each Assignor hereby directs that all further distributions of profit, income
and return of contributions on account of such interest transferred hereby be
paid to Assignee.

 

3.     Assignee hereby accepts the foregoing assignments of membership interests
in the Company and all rights, title and interests incident thereto and hereby
assumes all duties and obligations of each Assignor relating to such membership
interests and arising or owing from and after the effective date hereof.

 

 

--------------------------------------------------------------------------------

 

 

4.     By executing and delivering this Agreement Assignee shall become a party
to the ORNI 37 LLC Agreement as the sole Member for all purposes of the ORNI 37
LLC Agreement, and Assignee agrees to be bound by and perform all obligations of
a Member under the ORNI 37 LLC Agreement with the same force and effect as if
originally named a Member thereunder.

 

5.     Assignee, Ormat and Northleaf agree that

 

 

a.

Northleaf shall be credited with a capital contribution of $44,234,000 under the
ORPD LLC Agreement for its assignment to Assignee of the Northleaf Interest and
the ORNI 37 Purchase Agreement; and

 

 

b.

Ormat shall be credited with a capital contribution of $76,131,000 for its
assignment to Assignee of the Ormat Interest.

 

6.     This Agreement, the Assignment Agreement (as defined in the ORNI 37
Interest Purchase Agreement) and ORNI 37 Interest Purchase Agreement shall be
deemed to be "Affiliate Contracts" under the ORPD LLC Agreement.

 

7.     This Agreement may be executed and delivered in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto, it being understood that all
parties hereto need not sign the same counterpart.

 

8.     This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

[Remainder of page intentionally left blank. Signature pages to follow.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Assignors and Assignee have caused this Agreement to be
duly executed, effective as of the date first set forth above.

 

 

ORMAT NEVADA INC., as an Assignor

             

By:

   

Name: Connie Stechman

   

Title: Secretary

       

NORTHLEAF GEOTHERMAL HOLDINGS LLC, as an Assignor

           

By:

   

Name:

   

Title:

             

By:

   

Name:

   

Title:

 

 

ORPD LLC, as Assignee

    By: Ormat Nevada Inc., its Managing Member

             

By:

   

Name: Connie Stechman

   

Title: Secretary

 

Accepted and Agreed:

ORNI 37 LLC

    By: Ormat Nevada Inc., its Managing Member

           

By:

   

Name: Connie Stechman

   

Title: Secretary

 

 

 